EXHIBIT 10.3

TRADEMARK COLLATERAL ASSIGNMENT AND SECURITY AGREEMENT

THIS TRADEMARK COLLATERAL ASSIGNMENT AND SECURITY AGREEMENT (“Agreement”), dated
________ __, 2012, is by and between MMAX Media, Inc., a Nevada corporation,
with its chief executive office at 511 NE 3rd Avenue, Suite 100, Fort
Lauderdale, Fl  33301 (“Debtor”) in favor of __________________,
_______________, whose address is
________________________________________________ (collectively the “Secured
Party”).

W I T N E S S E T H :

WHEREAS, Debtor has adopted, used and is using, and is the owner of the entire
right, title, and interest in and to the trademarks, trade names, terms, designs
and applications therefor described in Exhibit A hereto and made a part hereof;
and

WHEREAS, Secured Party has entered or is about to enter into a financing
arrangement pursuant to which Secured Party may make loans and advances and
provide other financial accommodations to Debtor as evidenced by Borrower’s
Secured Promissory Note in the original principal amount of ______________
THOUSAND DOLLARS ($__________.00) dated of even date herewith, by and between
Secured Party and Debtor (as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced, the “Note”) and
other agreements, documents and instruments referred to therein or at any time
executed and/or delivered in connection therewith or related thereto, including,
but not limited to, this Agreement (all of the foregoing, together with the
Note, as the same now exist or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced, being collectively referred to herein
as the “Financing Agreements”); and




WHEREAS, in order to induce Secured Party to enter into the Financing Agreements
and to make loans and advances and provide other financial accommodations to
Debtor pursuant thereto, Debtor has agreed to grant to Secured Party certain
collateral security as set forth herein;




NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Debtor hereby agrees as follows:  

1. Grant of Security Interest.  As collateral security for the prompt
performance, observance and indefeasible payment in full of the Note, Debtor
hereby grants to Secured Party a continuing security interest in and a general
lien upon, and a conditional assignment of, the following (being collectively
referred to herein as the “Collateral”):  (a) all of Debtor’s now existing or
hereafter acquired right, title, and interest in and to: (i) all of Debtor’s
trademarks, tradenames, trade styles and service marks and all applications,
registrations and recordings relating to the foregoing as may at any time be
filed in the United States Patent and Trademark Office or in any similar office
or agency of the United States of America, any State thereof, any political
subdivision thereof or in any other country, including, without limitation, the





1







--------------------------------------------------------------------------------

trademarks, terms, designs and applications described in Exhibit A hereto,
together with all rights and privileges arising under applicable law with
respect to Debtor’s use of any trademarks, tradenames, trade styles and service
marks, and all reissues, extensions, continuation and renewals thereof (all of
the foregoing being collectively referred to herein as the “Trademarks”); and
(ii) all prints and labels on which such trademarks, tradenames, tradestyles and
service marks appear, have appeared or will appear, and all designs and general
intangibles of a like nature; (b) the goodwill of the business symbolized by
each of the Trademarks, including, without limitation, all customer lists and
other records relating to the distribution of products or services bearing the
Trademarks; (c) all present and future license and distribution agreements
(subject to the rights of the licensors therein) pertaining to the Trademarks,
(d) all income, fees, royalties and other payments at any time due or payable
with respect thereto, including, without limitation, payments under all licenses
at any time entered into in connection therewith; (e) the right to sue for past,
present and future infringements thereof; (f) all rights corresponding thereto
throughout the world; and (g) any and all other proceeds of any of the
foregoing, including, without limitation, all damages and payments or claims by
Debtor against third parties for past or future infringement of the Trademarks.

2. Note Secured. The security interest, lien and other interests granted to
Secured Party, pursuant to this Agreement shall secure the prompt performance,
observance and payment in full of the Note.

3. Representations, Warranties and Covenants.  Debtor hereby represents,
warrants and covenants with and to Secured Party the following (all of such
representations, warranties and covenants being continuing so long as the Note
is outstanding):

(a) Debtor shall pay and perform the Note according to its terms.

(b) All of the existing Collateral is valid and subsisting in full force and
effect, and Debtor owns the sole, full and clear title thereto, and the right
and power to grant the security interest and conditional assignment granted
hereunder.  Debtor shall, at Debtor’s expense, perform all acts and execute all
documents necessary to maintain the existence of the Collateral consisting of
registered Trademarks as registered trademarks and to maintain all of the
Collateral as valid and subsisting, including, without limitation, the filing of
any renewal affidavits and applications.  The Collateral is not subject to any
liens, claims, mortgages, assignments, licenses, security interests or
encumbrances of any nature whatsoever, except: (i) the security interests
granted hereunder, and (ii) the licenses permitted under Section 3(e) below.

(c) Debtor shall not assign, sell, mortgage, lease, transfer, pledge,
hypothecate, grant a security interest in or lien upon, encumber, grant an
exclusive or non-exclusive license relating to the Collateral, or otherwise
dispose of any of the Collateral, in each case without the prior written consent
of Secured Party.  Nothing in this Agreement shall be deemed a consent by
Secured Party to any such action, except as such action is expressly permitted
hereunder.

(d) Debtor shall, at Debtor’s expense, promptly perform all acts and execute all
documents requested at any time by Secured Party to evidence, perfect, maintain,
record or enforce the security interest in and conditional assignment of the
Collateral granted hereunder or to otherwise further the provisions of this
Agreement.  Debtor hereby authorizes Secured Party to





2







--------------------------------------------------------------------------------

file one or more financing statements (or similar documents) with respect to the
Collateral.  Debtor further authorizes Secured Party to have this Agreement or
any other similar security agreement filed with the United States Commissioner
of Patents and Trademarks or any other appropriate federal, state or government
office.

(e) As of the date hereof, Debtor does not have any Trademarks registered, or
subject to pending applications, in the United States Patent and Trademark
Office or any similar office or agency in the United States of America, any
State thereof, any political subdivision thereof or in any other country, other
than those described in Exhibit A hereto and has not granted any licenses with
respect thereto other than as set forth in Exhibit B hereto.

(f) Debtor shall, concurrently with the execution and delivery of this
Agreement, execute and deliver to Secured Party five (5) originals of a Special
Power of Attorney in the form of Exhibit C annexed hereto for the implementation
of the assignment, sale or other disposition of the Collateral pursuant to
Secured Party’s exercise of the rights and remedies granted to Secured Party
hereunder.

(g) Secured Party may, in its discretion, pay any amount or do any act which
Debtor fails to pay or do as required hereunder or as requested by Secured Party
to preserve, defend, protect, maintain, record or enforce the Notes, the
Collateral, or the security interest and conditional assignment granted
hereunder, including, but not limited to, all filing or recording fees, court
costs, collection charges, attorneys’ fees and legal expenses.  Debtor shall be
liable to Secured Party for any such payment, which payment shall be deemed an
advance by Secured Party to Debtor, shall be payable on demand together with
interest at the rate then applicable to the Note and shall be part of the Note
secured hereby.

(h) Debtor shall not file any application for the registration of a Trademark
with the United States Patent and Trademark Office or any similar office or
agency in the United States of America, any State thereof, any political
subdivision thereof or in any other country, unless Debtor has given Secured
Party thirty (30) days prior written notice of such action. If, after the date
hereof, Debtor shall (i) obtain any registered trademark or tradename, or apply
for any such registration in the United States Patent and Trademark Office or in
any similar office or agency in the United States of America, any State thereof,
any political subdivision thereof or in any other country, or (ii) become the
owner of any trademark registrations or applications for trademark registration
used in the United States of America, any State thereof, any political
subdivision thereof or in any other country, the provisions of Section 1 hereof
shall automatically apply thereto.  Upon the request of Secured Party, Debtor
shall promptly execute and deliver to Secured Party any and all assignments,
agreements, instruments, documents and such other papers as may be requested by
Secured Party to evidence the security interest in and conditional assignment of
such Trademark in favor of Secured Party.

(i) Debtor has not abandoned any of the Trademarks and Debtor will not do any
act, nor omit to do any act, whereby the Trademarks may become abandoned,
invalidated, unenforceable, avoided, or avoidable.  Debtor shall notify Secured
Party immediately if it knows or has reason to know of any reason why any
application, registration, or recording with respect to the Trademarks may
become abandoned, canceled, invalidated, avoided, or avoidable.





3







--------------------------------------------------------------------------------

(j) Debtor shall render any assistance, as Secured Party shall determine is
necessary, to Secured Party in any proceeding before the United States Patent
and Trademark Office, any federal or state court, or any similar office or
agency in the United States of America, any State thereof, any political
subdivision thereof or in any other country, to maintain such application and
registration of the Trademarks as Debtor’s exclusive property and to protect
Secured Party’s interest therein, including, without limitation, filing of
renewals, affidavits of use, affidavits of incontestability and opposition,
interference, and cancellation proceedings.

(k) No material infringement or unauthorized use presently is being made of any
of the Trademarks that would adversely affect in any material respect the fair
market value of the Collateral or the benefits of this Agreement granted to
Secured Party, including, without limitation, the validity, priority or
perfection of the security interest granted herein or the remedies of Secured
Party hereunder.  There has been no judgment holding any of the Trademarks
invalid or unenforceable, in whole or in part, nor is the validity or
enforceability of any of the Trademarks presently being questioned in any
litigation or proceeding to which Debtor is a party. Debtor shall promptly
notify Secured Party if Debtor (or any affiliate or subsidiary thereof) learns
of any use by any person of any other process or product which infringes upon
any Trademark.  If requested by Secured Party, Debtor, at Debtor’s expense,
shall join with Secured Party in such action as Secured Party, in Secured
Party’s discretion, may deem advisable for the protection of Secured Party’s
interest in and to the Trademarks.

(l) Debtor assumes all responsibility and liability arising from the use of the
Trademarks and Debtor hereby indemnifies and holds Secured Party harmless from
and against any claim, suit, loss, damage, or expense (including attorneys’ fees
and legal expenses) arising out of any alleged defect in any product
manufactured, promoted, or sold by Debtor (or any affiliate or  subsidiary
thereof) in connection with any Trademark or out of the manufacture, promotion,
labeling, sale or advertisement of any such product by Debtor (or any affiliate
or subsidiary thereof).  The foregoing indemnity shall survive the payment of
the Note, and the termination of this Agreement.

(m) Debtor shall promptly pay Secured Party for any and all expenditures made by
Secured Party pursuant to the provisions of this Agreement or for the defense,
protection or enforcement of the Notes, the Collateral, or the security
interests and conditional assignment granted hereunder, including, but not
limited to, all filing or recording fees, court costs, collection charges,
travel expenses, and attorneys’ fees and legal expenses.  Such expenditures
shall be payable on demand, together with interest at the rate then applicable
to the Note set forth in the Financing Agreements and shall be part of the Note
secured hereby.

4. Rights and Remedies.  At any time a default in the performance of any of the
Financing Agreements exists or has occurred and is continuing, in addition to
all other rights and remedies of Secured Party, whether provided under this
Agreement, the Note, the other Financing Agreements, applicable law or
otherwise, Secured Party shall have the following rights and remedies which may
be exercised without notice to, or consent by, Debtor except as such notice or
consent is expressly provided for hereunder:

(a) Secured Party may require that neither Debtor nor any affiliate or
subsidiary of Debtor make any use of the Trademarks for any purpose whatsoever.
 Secured Party may make use of





4







--------------------------------------------------------------------------------

any Trademarks for the sale of goods, completion of work-in-process or rendering
of services or otherwise in connection with enforcing any other security
interest granted to Secured Party by Debtor or any subsidiary or affiliate of
Debtor or for such other reason as Secured Party may determine.

(b) Secured Party may grant such license or licenses relating to the Collateral
for such term or terms, on such conditions, and in such manner, as Secured Party
shall in its discretion deem appropriate.  Such license or licenses may be
general, special or otherwise, and may be granted on an exclusive or
non-exclusive basis throughout all or any part of the United States of America,
its territories and possessions, and all foreign countries.

(c) Secured Party may assign, sell or otherwise dispose of the Collateral or any
part thereof, either with or without special conditions or stipulations except
that if notice to Debtor of intended disposition of Collateral is required by
law, the giving of five (5) days prior written notice to Debtor of any proposed
disposition shall be deemed reasonable notice thereof and Debtor waives any
other notice with respect thereto.  Secured Party shall have the power to buy
the Collateral or any part thereof, and Secured Party shall also have the power
to execute assurances and perform all other acts which Secured Party may, in its
discretion, deem appropriate or proper to complete such assignment, sale, or
disposition.  In any such event, Debtor shall be liable for any deficiency.

(d) In addition to the foregoing, in order to implement the assignment, sale, or
other disposition of any of the Collateral pursuant to the terms hereof, Secured
Party may at any time execute and deliver on behalf of Debtor, pursuant to the
authority granted in the Powers of Attorney described in Section 3(f) hereof,
one or more instruments of assignment of the Trademarks (or any application,
registration, or recording relating thereto), in form suitable for filing,
recording, or registration.  Debtor agrees to pay Secured Party on demand all
costs incurred in any such transfer of the Collateral, including, but not
limited to, any taxes, fees, and attorneys’ fees and legal expenses.  Debtor
agrees that Secured Party has no Note to preserve rights to the Trademarks
against any other parties.

(e) Secured Party may first apply the proceeds actually received from any such
license, assignment, sale or other disposition of any of the Collateral to the
costs and expenses thereof, including, without limitation, attorneys’ fees and
all legal, travel and other expenses which may be incurred by Secured Party.
 Thereafter, Secured Party may apply any remaining proceeds to such of the Note
as Secured Party may in its discretion determine.  Debtor shall remain liable to
Secured Party for any portion of the Note remaining unpaid after the application
of such proceeds, and Debtor shall pay Secured Party on demand any such unpaid
amount, together with interest at the rate then applicable to the Note.

(f) Debtor shall supply to Secured Party or to Secured Party’s designee,
Debtor’s knowledge and expertise relating to the manufacture, sale and
distribution of the products and services to which the Trademarks relate and
Debtor’s customer lists and other records relating to the Trademarks and the
distribution thereof.

(g) All of Secured Party’s rights and remedies, whether provided under this
Agreement, the other Financing Agreements, applicable law, or otherwise, shall
be cumulative and not





5







--------------------------------------------------------------------------------

exclusive and shall be enforceable alternatively, successively, or concurrently
as Secured Party may deem expedient.  No failure or delay on the part of Secured
Party in exercising any of its options, power or rights or partial or single
exercise thereof, shall constitute a waiver of such option, power or right.

5. Jury Trial Waiver; Other Waivers and Consents; Governing Law.

(a) The validity, interpretation and enforcement of this Agreement and any
dispute arising out of the relationship between the parties hereto, whether in
contract, tort, equity or otherwise, shall be governed by the internal laws of
the State of Florida, but excluding any principles of conflicts of law or other
rule of law that would cause the application of the law of any jurisdiction
other than the laws of the State of Florida.

(b) Debtor irrevocably consents and submits to the non-exclusive jurisdiction of
the Broward County Circuit Court of the State of Florida and the United States
District Court for the Southern District of Florida, whichever Secured Party may
elect, and waives any objection based on venue or forum non conveniens with
respect to any action instituted therein arising under this Agreement or any of
the other Financing Agreements or in any way connected with or related or
incidental to the dealings of the parties hereto in respect of this Agreement or
any of the other Financing Agreements or the transactions related hereto or
thereto, in each case whether now existing or hereafter arising, and whether in
contract, tort, equity or otherwise, and agrees that any dispute with respect to
any such matters shall be heard only in the courts described above (except that
Secured Party shall have the right to bring any action or proceeding against
Debtor or its property in the courts of any other jurisdiction which Secured
Party deems necessary or appropriate in order to realize on the Collateral or to
otherwise enforce its rights against Debtor or its property).

(c) Debtor hereby waives personal service of any and all process upon it and
consents that all such service of process may be made by certified mail (return
receipt requested) directed to its address set forth herein and service so made
shall be deemed to be completed five (5) days after the same shall have been so
deposited in the U.S. mails, or, at Secured Party’s option, by service upon
Debtor in any other manner provided under the rules of any such courts.  Within
thirty (30) days after such service, Debtor shall appear in answer to such
process, failing which Debtor shall be deemed in default and judgment may be
entered by Secured Party against Debtor for the amount of the claim and other
relief requested.

(d) DEBTOR AND SECURED PARTY EACH HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR
ANY OF THE OTHER FINANCING AGREEMENTS OR (ii) IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF DEBTOR AND SECURED PARTY IN RESPECT OF
THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE TRANSACTIONS
RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE.  DEBTOR AND SECURED
PARTY EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT DEBTOR
OR





6







--------------------------------------------------------------------------------

SECURED PARTY MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF DEBTOR AND SECURED PARTY TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

(e) Secured Party shall not have any liability to Debtor (whether in tort,
contract, equity or otherwise) for losses suffered by Debtor in connection with,
arising out of, or in any way related to the transactions or relationships
contemplated by this Agreement, or any act, omission or event occurring in
connection herewith, unless it is determined by a final and non-appealable
judgment or court order binding on Secured Party that the losses were the result
of acts or omissions constituting gross negligence or willful misconduct by
Secured Party.  In any such litigation, Secured Party shall be entitled to the
benefit of the rebuttable presumption that it acted in good faith and with the
exercise of ordinary care in the performance by it of the terms of this
Agreement.

6. Miscellaneous.

(a) All notices, requests and demands to or upon the respective parties hereto
shall be in writing and shall be deemed to have been duly given or made:  if
delivered in person, immediately upon delivery; if by telex, telegram or
facsimile transmission, immediately upon sending and upon confirmation of
receipt; if by nationally recognized overnight courier service with instructions
to deliver the next business day, one (1) business day after sending; and if by
registered or certified mail, return receipt requested, five (5) days after
mailing.  All notices, requests and demands upon the parties are to be given to
the following addresses (or to such other address as any party may designate by
notice in accordance with this Section):

If to Debtor:

 

MMAX Media, Inc.

 

 

511 NE 3rd Avenue, Suite 100      

 

 

Fort Lauderdale, Fl  33301

 

 

Attention:  Chief Executive Officer

If to Secured Party:

 

 

 

 

 

 

 

Fort Lauderdale, Florida

 

 

 




(b) Notices and other communications to Secured Party hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by Secured Party or as
otherwise determined by Secured Party.  Unless Secured Party otherwise requires,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided, that, if such notice
or other communication is not given during the normal business hours of the
recipient, such notice shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing





7







--------------------------------------------------------------------------------

clause (i) of notification that such notice or communications is available and
identifying the website address therefor.

(c) All references to the plural herein shall also mean the singular and to the
singular shall also mean the plural.  All references to Debtor and Secured Party
pursuant to the definitions set forth in the recitals hereto, or to any other
person herein, shall include their respective successors and assigns.  The words
“hereof,” “herein,” “hereunder,” “this Agreement” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not any
particular provision of this Agreement and as this Agreement now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.  An Event of Default shall exist or continue or be continuing until
such Event of Default is waived in accordance with Section 6(f) hereof.  All
references to the term “Person” or “Persons” herein shall mean any individual,
sole proprietorship, partnership, corporation (including, without limitation,
any corporation which elects subchapter S status under the Internal Revenue Code
of 1986, as amended), limited liability company, limited liability partnership,
business trust, unincorporated association, joint stock company, trust, joint
venture or other entity or any government or any agency, instrumentality or
political subdivision thereof.

(d) This Agreement, the other Financing Agreements and any other document
referred to herein or therein shall be binding upon Debtor and its successors
and assigns and inure to the benefit of and be enforceable by Secured Party and
its successors and assigns.  

(e) If any provision of this Agreement is held to be invalid or unenforceable,
such invalidity or unenforceability shall not invalidate this Agreement as a
whole, but this Agreement shall be construed as though it did not contain the
particular provision held to be invalid or unenforceable and the rights of the
parties shall be construed and enforced only to such extent as shall be
permitted by applicable law.

(f) Neither this Agreement nor any provision hereof shall be amended, modified,
waived or discharged orally or by course of conduct, but only by a written
agreement signed by an authorized officer of Secured Party.  Secured Party shall
not, by any act, delay, omission or otherwise be deemed to have expressly or
impliedly waived any of their respective rights, powers and/or remedies unless
such waiver shall be in writing and signed by an authorized officer of Secured
Party.  Any such waiver shall be enforceable only to the extent specifically set
forth therein.  A waiver by Secured Party of any right, power and/or remedy on
any one occasion shall not be construed as a bar to or waiver of any such right,
power and/or remedy which Secured Party would otherwise have on any future
occasion, whether similar in kind or otherwise.

(g) This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which taken together shall constitute one and
the same agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall have the same
force and effect as the delivery of an original executed counterpart of this
Agreement.  Any party delivering an executed counterpart of any such agreement
by telefacsimile or other electronic method of transmission shall also deliver
an original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of this Agreement.





8







--------------------------------------------------------------------------------

AUTHORIZED REPRESENTATIVE OF SECURED PARTY.  Debtor hereby acknowledges and
agrees, and Secured Party by its execution below hereby confirms, that A.J.
NASSAR, or his duly acknowledged successor or assign, shall be the sole
authorized representative of Secured Party and that all parties named in above
and named in the definition of “Secured Party” have authorized A.J. NASSAR to
act on their behalf in all matters in connection with this Agreement.  Debtor
and Secured Party further acknowledge and agree that Debtor shall have no
obligation to respond to any request or demand in all matters in connection with
this Agreement from any named Secured Party other than A.J. NASSAR and payment
or settlement or performance to A.J. NASSAR in all matters in connection with
this Agreement shall bind all named Secured Parties.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





9







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Debtor and Secured Party have executed this Agreement as of
the day and year first above written.




 

 

MMAX Media, Inc.

 

 

a Nevada corporation

 

 

 

 

 

By:

 

 

 

 

Print Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Name:

 

 

A.J. NASSAR

 

 

 

 

 

Title: Authorized Secured Party Representative

 

 

 

 

 

 

Print Name:

 

 

 











 

 

 







--------------------------------------------------------------------------------

EXHIBIT A

TO

TRADEMARK COLLATERAL ASSIGNMENT

AND SECURITY AGREEMENT







LIST OF TRADEMARKS AND TRADEMARK APPLICATIONS




MMAX Media, Inc.

Summary Asset List




Software

·

PayMeOn mobile iphone application

·

Android mobile phone application

·

Daily Deal “Back End” Management Software

·

Company websites located at:  www.paymeon.com, www.hyperloc.com and
www.paymeonmerchantcenter.com.

·

Mobile Marketing Platform Software license with Anchor Mobile




Domain Names

1800paymeon.com, 1800paymeon.net, gaymeon.com, hlmllc.com, hlmllc.net,
hyperlo.com, hyperlo.mobi, hyperlo.net, hyperloc.com, hyperlocalmarketing.net,
hyperlocalmarketing.com, mmaxmediainc.co, mmaxmediainc.com, mmaxmediainc.net,
mmaxmediainc.org, mypaymeon.com, mysocialnetworkvalue.co,
mysocialnetworkvalue.com, mysocialnetworkvalue.net, paymeon.biz, paymeon.co,
paymeon.com, paymeon.mobi, paymeon.net, paymeon.org, paymeon.tel, paymeon.tv,
paymeon.us, paymeon101.com, paymeonart.com, paymeonauctions.com,
paymeonbenefits.com, paymeoncars.com, paymeoncars.net, paymeoncashbuyers.com,
paymeoncollege.com, paymeoncruises.com, paymeoncruises.net, paymeondeals.com,
paymeonescapes.com, paymeonescapes.net, paymeonevents.com,
paymeoneverything.com, paymeoneverything.net, paymeonflights.com,
paymeonforeclosures.com, paymeongas.com, paymeongroups.com, paymeonhealth.com,
paymeonhobbies.com, paymeonhomes.com, paymeonhomes.net, paymeonhotels.com,
paymeonincome.com, paymeoninsurance.com, paymeoninsurance.net,
paymeoninvestments.com, paymeonjewelery.com, paymeonjewels.com, paymeonjobs.com,
paymeonkids.com, paymeonleads.com, paymeonloans.com, paymeonmerchantcenter.com,
paymeonmerchantcenter.net, paymeonmobile.com, paymeonmortgages.com,
paymeonpets.com, paymeonplaces.com, paymeonrealestate.com, paymeonreferrals.com,
paymeonreferrals.net, paymeonrentals.com, paymeonresorts.com,
paymeonresorts.net, paymeonreviews.com, paymeonrx.com, paymeonsales.com,
paymeonsales.net, paymeonsocialincome.com, paymeonsocialnetworks.com,
paymeonsocialnetworks.org, paymeonsports.com, paymeonsucks.com,
paymeontables.com, paymeontickets.com, paymeontravel.com, paymeontravel.net,
paymeontrips.com, paymeontrips.net, paymeonu.com, paymeonvacations.com,
paymeonvacations.net, payuon.com, payuon.net, payyouon.com,
socialincomecheck.com, socialincomepayments.com.





 

 

 







--------------------------------------------------------------------------------




Trademarks

PAYMEON – Federal trademark application serial number:  85/316,671

SOCIAL INCOME – Federal trademark application serial number:  85/309,485




Miscellaneous Office Equipment

4 IP Phone SPA 942 Handsets

1 Company owned laptop

1 Company owned PC

4 Office furniture sets.





 

 

 







--------------------------------------------------------------------------------

EXHIBIT B

TO

TRADEMARK COLLATERAL ASSIGNMENT

AND SECURITY AGREEMENT







LIST OF LICENSES














 

 

 







--------------------------------------------------------------------------------

EXHIBIT C

TO

TRADEMARK COLLATERAL ASSIGNMENT

AND SECURITY AGREEMENT










SPECIAL POWER OF ATTORNEY







STATE OF _______________

)

  ss.:

COUNTY OF _____________

)







KNOW ALL MEN BY THESE PRESENTS, that MMAX Media, Inc., a Nevada corporation
(“Debtor”), having an office at 511 NE 3rd Avenue, Suite 100, Fort Lauderdale,
Fl  33301, hereby appoints and constitutes, severally, A.J. NASSAR as authorized
representative of ______________________, _______________, whose address is
________________________________________________ (collectively the “Secured
Party”), its true and lawful attorney, with full power of substitution and with
full power and authority to perform the following acts on behalf of Debtor:




1. Execution and delivery of any and all agreements, documents, instrument of
assignment, or other papers which Secured Party, in its discretion, deems
necessary or advisable for the purpose of assigning, selling, or otherwise
disposing of all right, title, and interest of Debtor in and to any patents and
all registrations, recordings, reissues, extensions, and renewals thereof, or
for the purpose of recording, registering and filing of, or accomplishing any
other formality with respect to the foregoing.

2. Execution and delivery of any and all documents, statements, certificates or
other papers which Secured Party, in its discretion, deems necessary or
advisable to further the purposes described in Subparagraph 1 hereof.

This Power of Attorney is made pursuant to a Trademark Collateral Assignment and
Security Agreement, dated of even date herewith, by and between Debtor and
Secured Party (the “Security Agreement”) and is subject to the terms and
provisions thereof.  This Power of Attorney, being coupled with an interest, is
irrevocable until the “Note”, as such term is defined in the Security Agreement,
are paid in full and the Security Agreement is terminated in writing by Secured
Party.








 

 

 







--------------------------------------------------------------------------------

Dated:  ________ __, 2011




MMAX Media, Inc.

a Nevada corporation







By:___________________________________




Title:__________________________________




STATE OF _______________

)

)  ss.:

COUNTY OF _____________

)







On this ____ day of ____________ 2011, before me personally came
___________________, to me known, who being duly sworn, did depose and say, that
he is the ____________ of MMAX Media, Inc., a Nevada corporation, the
corporation described in and which executed the foregoing instrument; and that
he signed his name thereto by order of the member and/or managers of said
corporation.







                _____________________________

Notary Public

















 

 

 





